 




EXHIBIT 10.14




RESTRICTED STOCK PURCHASE AGREEMENT







This Restricted Stock Purchase Agreement (this “Agreement”), dated as of January
8, 2020, is entered into by and between Intelligent Buying, Inc., a California
corporation (the “Company”), and James Mansour (“Buyer”).




WHEREAS, simultaneously with the execution hereof, Buyer and the Company are
entering into an executive consulting agreement (the “Consulting Agreement ”)
pursuant to which Buyer will be engaged as a consultant to the Company on the
terms contained therein; and




WHEREAS, in conjunction with the relationship evidenced by the Consulting
Agreement, the Company has agreed to permit Buyer to purchase certain shares of
the Company’s common stock, for the purchase price, and subject to the terms and
conditions set forth, herein;




NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:




1.

Purchase and Sale. Subject to the terms and conditions set forth herein,
simultaneously with the execution of this Agreement (the “Closing”), the Company
shall issue to Buyer, and Buyer shall purchase from the Company, an aggregate
amount of 718,403 restricted shares of the Company’s common stock, $0.01 par
value per share (the “Shares”), which such Shares shall be issued in accordance
with a vesting schedule as set forth below in Section 3. The purchase price for
each Share shall be $0.01186 (the “Per Share Purchase Price”), which will result
in an aggregate purchase price for all of the Shares of Eight Thousand Five
Hundred Twenty Dollars and Twenty-Six Cents ($8,520.26) (the “Purchase Price”).




2.

Closing. Subject to the terms and conditions contained in this Agreement, the
purchase and sale of the Shares contemplated hereby shall take place at the
Closing on the date hereof (the “Closing Date”) by electronic exchange of
executed documents and a wire transfer of the funds comprising the Purchase
Price. At the Closing, the Company shall issue to Buyer the Shares, free and
clear of all Encumbrances (as defined herein), subject to the terms and
conditions of this Agreement and the applicable securities laws and regulations,
and Buyer shall deliver to the Company the Purchase Price by wire transfer of
immediately available funds to an account designated by the Company.




3.

Vesting; Repurchase Rights; Other.






(a)

Vesting Schedule. 359,201 of the Shares shall vest immediately upon the
execution of this Agreement by the parties, and the remaining 359,202 Shares
shall vest in 12





--------------------------------------------------------------------------------

 




equal installments of 29,933 Shares each, on the last day of each fiscal quarter
ending after the date hereof (except that the final vesting period shall be one
day prior to the third anniversary of the date hereof and shall include all
remainder shares such that a total of 718,403 Shares shall have vested), such
that all of the Shares shall have vested in full one day before the third
anniversary of the date hereof. All vesting is dependent on the continuation of
the Buyer’s Business Relationship (as defined below) with the Company on the
applicable vesting date as provided herein.  Unvested Shares (as defined below)
and Vested Shares are subject to certain transfer restrictions set forth herein.
 If the Buyer has continuously maintained a Business Relationship with the
Company through the vesting dates specified in this Section 3(a), as reasonably
determined in good faith by the Board of Directors of the Company (the “Board”),
Unvested Shares shall become Vested Shares (or shall “vest”) on such dates and
in an amount equal to that which is set forth in this Section 3(a). Shares that
have been so earned by continuity of the Buyer’s Business Relationship with the
Company during the applicable period shall be regarded as “Vested Shares” and
Shares that have not been so earned by continuity of the Buyer’s Business
Relationship with the Company during the applicable period shall be regarded as
“Unvested Shares.”  If the Buyer’s Business Relationship with the Company
ceases, voluntarily or involuntarily, with or without cause, no Unvested Shares
shall become Vested Shares thereafter with respect to the Buyer.  Any
determination under this Agreement as to the status of a Business Relationship
or other matters referred to above shall be made reasonably and in good faith by
the Board of Directors. The Board of Directors, in its discretion, may
accelerate any vesting dates or waive any of the requirements for vesting.
“Business Relationship” means service to the Company or its successor in the
capacity of a consultant, employee, officer or director, as determined by the
Board of Directors.




(b)

Termination of Business Relationship. For purposes hereof, the Buyer’s Business
Relationship with the Company shall not be considered as having terminated
during any leave of absence if such leave of absence has been approved in
writing by the Board of Directors and if such written approval contractually
obligates the Company to continue the Buyer’s Business Relationship with the
Company after the approved period of absence; in the event of such an approved
leave of absence, vesting of Unvested Shares shall be suspended (and the period
of the leave of absence shall be added to all vesting dates) unless otherwise
provided in the Board of Director’s written approval of the leave of absence or
other waiver.  For purposes hereof, a termination of the Buyer’s Business
Relationship followed by another Business Relationship shall be deemed a
termination of the Business Relationship with all vesting to cease unless the
Company, with the approval of the Board of Directors, enters into a written
agreement related to such other Business Relationship in which it is
specifically stated that there is no termination of the Business Relationship
under this Agreement. This Agreement shall not be affected by any change of
Business Relationship within or among the Company and its subsidiaries so long
as the Buyer continuously remains a consultant, employee, officer or director of
the Company or any subsidiary of the Company.




(c)

Transfers. The Buyer may not sell, assign, transfer, pledge, hypothecate, gift,
mortgage or otherwise encumber or dispose of (“Transfer”) all or any of the
Unvested Shares, or





2




--------------------------------------------------------------------------------

 




any interest therein, except to the Company (or any successor to the Company)
pursuant to this Section 3.



(d)

Repurchase Option.  If Buyer’s Business Relationship with the Company terminates
for any reason, the Company shall have an irrevocable, exclusive right and
option (the “Unvested Share Purchase Option”) for a period of 120 days from the
effective date of such termination (the “Termination Date”) to purchase all or
any portion of the Unvested Shares held by Buyer as of Termination Date.  If
Buyer’s Business Relationship with the Company is terminated for any reason
(including as a result of Buyer’s death or disability) then the purchase price
(the “Original Repurchase Price”) of such Unvested Shares (the “Repurchased
Unvested Shares”) shall be the lesser of the Per Share Purchase Price applicable
to the Unvested Shares and the Fair Market Value (as defined below) of the
Unvested Shares. Such sale shall be effected by the delivery by the Escrow
Holder (as defined below) to the Company of a certificate or certificates
evidencing the Repurchased Unvested Shares, each duly endorsed for transfer to
the Company.  Within 120 days following receipt thereof, the Company shall mail
a check for the Original Repurchase Price to the Buyer or shall cancel
indebtedness owed to the Company by the Buyer by written notice mailed to the
Buyer, or both. Upon the mailing of a check in payment of the purchase price in
accordance with the terms hereof or cancellation of indebtedness as aforesaid,
the Company shall become the legal and beneficial owner of the Unvested Shares
being repurchased and all rights and interests therein or relating thereto, and
the Company shall have the right to retain and transfer to its own name or
cancel the number of Unvested Shares being repurchased by the Company.




(e)

Transfer Restrictions; Right of First Refusal.




The Buyer may not at any time Transfer any Vested Shares to any individual,
corporation, partnership or other entity that engages in any business activity
that is in competition, directly or indirectly, with the products or services
being developed, manufactured or sold by the Company.  The determination of
whether any proposed transferee engages in any business activity that is in
competition with those of the Company shall be made by the Board of Directors in
good faith. This prohibition shall be applicable in addition to and separately
from the other provisions hereof.




Other than with respect to a Permitted Transfer (as defined below), before any
Vested Shares held by Buyer or any transferee of Buyer (either being sometimes
referred to herein as the “Holder”) may be sold or otherwise transferred
(including transfer by gift or operation of law), the Holder must provide the
Company or its assignee(s) with a right of first refusal to purchase the Vested
Shares on the terms and conditions set forth in this Section 3(d) (the “Right of
First Refusal”) and the Company shall have the right to exercise, or not
exercise, the Right of First Refusal, in its sole and absolute discretion. If
the Holder would like to Transfer any Vested Shares the Company may either (1)
exercise its Right of First Refusal and purchase the Vested Shares as forth in
this Section 3(d) or, (2) reject to exercise its Right of First Refusal and
permit the Transfer of the Vested Shares to the Proposed Transferee (as defined
below). As used herein, the term “Permitted Transfer” shall mean a Transfer of
Vested Shares by the Buyer to any spouse, sibling, lineal ancestor or
descendant, natural or adopted, or to a trust, including the trust of Buyer’s
daughter, or other estate planning entity for the benefit of the Buyer or any of
such persons.




The Holder of the Vested Shares shall deliver to the Company a written notice
(the “Notice”) stating: (A) the Holder’s intention to sell or otherwise Transfer
such Vested Shares; (B) the name of each proposed purchaser or other transferee
(“Proposed Transferee”); (C) the





3




--------------------------------------------------------------------------------

 




number of Vested Shares to be transferred to each Proposed Transferee; (D) the
terms and conditions of each proposed sale or Transfer, including (without
limitation) the purchase price for such Vested Shares (the “Transfer Purchase
Price”); and (E) the Holder’s offer shall offer to the Company or its
assignee(s) to purchase the Vested Shares at the Transfer Purchase Price and
upon the same terms (or terms as similar as reasonably possible).




At any time within 30 days after receipt of the Notice, the Company and/or its
assignee(s) may, by giving written notice to the Holder, elect to purchase any
or all of the Vested Shares proposed to be transferred to any one or more of the
Proposed Transferees, at the Transfer Purchase Price, provided that if the
Transfer Purchase Price consists of no legal consideration (as, for example, in
the case of a transfer by gift), the purchase price will be the fair market
value of the Shares as determined in good faith by the Company. If the Transfer
Purchase Price includes consideration other than cash, the cash equivalent value
of the non-cash consideration shall be determined by the Company in good faith.




Payment of the Transfer Purchase Price shall be made, at the election of the
Company or its assignee(s), in cash (by check), by cancellation of all or a
portion of any outstanding indebtedness or by any combination thereof within 60
days after receipt of the Notice or in the manner and at the times mutually
agreed to by the Company (or its assignee(s)) and the Holder.




(f)

Change of Control. Upon the occurrence of an acquisition of a controlling
interest in the Company or a change of control of the Company, all Unvested
Shares shall automatically vest in full as of immediately prior to such
occurrence.




(g)

Fair Market Value.  As used in this Section 3, the term “Fair Market Value”
shall mean: (i) if the Unvested Shares are admitted to trading on a national
securities exchange, the closing sale price reported on the date immediately
preceding the determination date, or if no shares were traded on such date, on
the last preceding date for which there was a sale of a share of stock on such
exchange; (ii) if the Unvested Shares are traded in an over-the-counter market,
such as OTC Markets, the average of the closing bid and asked prices for such
share in such over-the- counter market for the last preceding date on which
there was a sale of such share in such market; and (iii) if the Unvested Shares
are not so traded, the fair market value as reasonably determined in good faith
by the Company’s board of directors, without any discount for a non-controlling
interest. Prior to exercising its Unvested Share Purchase Option to repurchase
any Unvested Shares, the Company shall provide to Buyer its determination of
Fair Market Value of the Unvested Shares, along with reasonable documentation
evidencing the basis of its determination. In the event that Buyer does not
agree with such determination, and that Buyer and the Company cannot mutually
agree upon such valuation, Fair Market Value shall be determined by an
independent, third party appraiser, mutually agreed upon by the Company and
Buyer, whose fees and expenses shall be borne equally by the Company and Buyer.




(h)

Rights as a Stockholder. Subject to the terms of Section 3(h) of this Agreement,
the Buyer shall have the rights of a stockholder with respect to the voting of
the Shares and dividends. The Buyer shall be considered the record owner of and
shall be entitled to vote the Shares if and to the extent such Shares are
entitled to voting rights. The Buyer shall be entitled to receive all dividends
and any other distributions declared on the Shares; provided, however, that





4




--------------------------------------------------------------------------------

 




the Company is under no duty to declare any such dividends or to make any such
distribution and provided, further, that any such dividends or other
distributions paid on Unvested Shares shall be held in escrow until such time,
if ever, as such shares become Vested Shares.




(i)

Escrow of Shares. All Unvested Shares shall be held in escrow by the Company, as
escrow holder (“Escrow Holder”).




The Escrow Holder is hereby directed to transfer the Unvested Shares in
accordance with this Agreement or instructions signed by both the Buyer and the
Company.  If the Company or any assignee exercises its repurchase rights
hereunder, the Escrow Holder, upon receipt of written notice of such exercise
from the Company or such assignee, shall take all steps necessary to accomplish
such transfer. The Buyer hereby grants the Escrow Holder an irrevocable power of
attorney coupled with an interest to take any and all actions required to effect
such transfer.




The Escrow Holder may act in reliance upon advice of counsel in reference to any
matter(s) connected with this Agreement, and shall not be liable for any mistake
of fact or error of judgment, or for any acts or omissions of any kind, unless
caused by its willful misconduct or gross negligence.




With respect to any Unvested Shares that become Vested Shares, the Company may,
at its option, issue a new certificate for the number of shares which have
become Vested Shares and shall deliver such certificate to the Buyer and shall
deliver to the Escrow Holder a new certificate for the remaining Unvested Shares
in exchange for the certificate then being held by the Escrow Holder.




If, from time to time while the Escrow Holder is holding Unvested Shares, there
is any stock dividend, stock split or other change in or respecting such shares,
any and all new, substituted or additional securities to which the Buyer is
entitled by reason of his or her ownership of the Unvested Shares shall be
immediately subject to this escrow, deposited with the Escrow Holder and
included thereafter as “Unvested Shares” for purposes of this Agreement and the
repurchase rights of the Company.




(j)

Failure to Deliver Shares. If the Buyer (or his or her legal representative) who
has become obligated to sell Shares hereunder shall fail to deliver such Shares
to the Company in accordance with the terms of this Agreement, the Company may,
at its option, in addition to all other remedies it may have, mail to the Buyer
the purchase price for such Shares as is herein specified. Thereupon, the
Company: (i) shall cancel on its books the certificate or certificates
representing such Shares to be sold; and (ii) shall issue, in lieu thereof, a
new certificate or certificates in the name of the Company representing such
Shares (or cancel such Shares), and thereupon all of such Buyer’s rights in and
to such Shares shall terminate.




4.

Representations and Warranties of the Company. The Company hereby represents and
warrants to Buyer as follows:





5




--------------------------------------------------------------------------------

 






(a)

The Company has all requisite power and authority to execute and deliver this
Agreement, to carry out its obligations hereunder, and to consummate the
transactions contemplated hereby. This Agreement has been duly executed and
delivered by the Company and (assuming due execution and delivery by Buyer)
constitutes the Company’s legal, valid and binding obligation, enforceable
against the Company in accordance with its terms.




(b)

Upon issuance of the Shares to Buyer, the Shares will be fully and validly
issued, and non-assessable, and Buyer will beneficially own the Shares free and
clear of all liens, pledges, security interests, charges, claims, encumbrances,
agreements, options, voting trusts, proxies and other arrangements or
restrictions of any kind (“Encumbrances”), subject to the terms and conditions
of this Agreement, including, but not limited to Section 3 of this Agreement;
provided, however, that the Shares shall bear a restrictive legend substantially
similar to the following:




THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY NOT BE OFFERED FOR SALE,
SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
APPLICABLE STATE SECURITIES LAWS, UNLESS SOLD PURSUANT TO: (1) RULE 144 UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR (2) AN OPINION OF HOLDER’S COUNSEL,
IN A CUSTOMARY FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
APPLICABLE STATE SECURITIES LAWS.




(c)

The execution, delivery and performance by the Company of this Agreement do not
conflict with, violate or result in the breach of, or create any Encumbrance on
the Shares pursuant to the Company’s organizational documents or any other
agreement, instrument, order, judgment, decree, law or governmental regulation
to which the Company is a party or is subject or by which the Shares are bound.




(d)

No governmental, administrative or other third party consents or approvals are
required by or with respect to the Company in connection with the execution and
delivery of this Agreement and the consummation of the transactions contemplated
hereby.




(e)

There are no actions, suits, claims, investigations or other legal proceedings
pending or, to the knowledge of the Company, threatened against or by the
Company that challenge or seek to prevent, enjoin or otherwise delay the
transactions contemplated by this Agreement.





6




--------------------------------------------------------------------------------

 






(f)

No broker, finder or investment banker is entitled to any brokerage, finder’s or
other fee or commission in connection with the transactions contemplated by this
Agreement based upon arrangements made by or on behalf of the Company.




(g)

The Company has determined that the Purchase Price is fair and reasonable and
constitutes the fair market value of the Shares. The Company has had access to
all necessary financial and other information of any nature required to make the
foregoing determination.




5.

Representation and Warranties of Buyer.






(a)

The Buyer represents, warrants and acknowledges that the Buyer: (i) has had an
opportunity to ask questions of and receive answers from a Company
representative concerning the terms and conditions of this investment; (ii) is
acquiring the Shares with the Buyer’s own funds, for the Buyer’s own account for
the purpose of investment, and not with a view to any resale or other
distribution thereof in violation of the Securities Act of 1933, as amended (the
“Securities Act”); (iii) is a sophisticated investor with such knowledge and
experience in financial and business matters as to be able to evaluate the
merits and risks of an investment in the Shares and that the Buyer is able to
and must bear the economic risk of the investment in the Shares for an
indefinite period of time because the Shares have not been registered under the
Securities Act, and therefore, cannot be offered or sold unless they are
subsequently registered under the Securities Act or an exemption from such
registration is available.  Furthermore, the Company may place legends on any
stock certificate representing the Shares with the securities laws and
contractual restrictions thereon and issue related stop transfer instructions.




(b)

The Buyer acknowledges and understands that the Shares have not been registered
under the Securities Act, nor registered pursuant to the provisions of the
securities laws or other laws of any other applicable jurisdictions, in reliance
on exemptions for private offerings contained in Section 4(2) of the Securities
Act and in the laws of such jurisdictions. The Buyer further understands that
the Company has no intention and is under no obligation to register the Shares
under the Securities Act or to comply with the requirements for any exemption
that might otherwise be available, or to supply the Buyer with any information
necessary to enable the Buyer to make routine sales of the Shares under Rule 144
or any other rule of the Securities and Exchange Commission.




(c)

Buyer further acknowledges and understands that the securities must be held
indefinitely unless they are subsequently registered under the Securities Act or
an exemption from such registration is available. Buyer further acknowledges and
understands that the Company is under no obligation to register the securities.




(d)

Buyer is familiar with the provisions of Rule 144, promulgated under the
Securities Act, which, in substance, permits limited public resale of
“restricted securities” acquired, directly or indirectly, from the issuer of the
securities (or from an affiliate of such issuer), in a non-public offering
subject to the satisfaction of certain conditions. Buyer understands that the
Company provides no assurances as to whether he or she will be able to





7




--------------------------------------------------------------------------------

 




resell any or all of the Shares pursuant to Rule 144, which rule requires, among
other things, that the Company be subject to the reporting requirements of the
Exchange Act, that resales of securities take place only after the holder of the
Shares has held the Shares for certain specified time periods, and under certain
circumstances, that resales of securities be limited in volume and take place
only pursuant to brokered transactions. Notwithstanding this Section 5(d), Buyer
acknowledges and agrees to the restrictions set forth in Section 5(e) below.




(e)

Buyer further understands that in the event all of the applicable requirements
of Rule 144 are not satisfied, registration under the Securities Act, compliance
with Regulation A, or some other registration exemption will be required; and
that, notwithstanding the fact that Rule 144 is not exclusive, the Staff of the
Securities and Exchange Commission has expressed its opinion that persons
proposing to sell private placement securities other than in a registered
offering and otherwise than pursuant to Rule 144 will have a substantial burden
of proof in establishing that an exemption from registration is available for
such offers or sales, and that such persons and their respective brokers who
participate in such transactions do so at their own risk.




(f)

Buyer understands that Buyer may suffer adverse tax consequences as a result of
Buyer’s purchase or disposition of the Shares. Buyer represents that Buyer has
consulted any tax consultants Buyer deems advisable in connection with the
purchase or disposition of the Shares and that Buyer is not relying on the
Company for any tax advice.




(g)

Buyer has all requisite power and authority to enter into this Agreement, to
carry out its obligations hereunder and to consummate the transactions
contemplated hereby. The execution and delivery by Buyer of this Agreement, the
performance by Buyer of its obligations hereunder and the consummation by Buyer
of the transactions contemplated hereby have been duly authorized by all
requisite action on the part of Buyer. This Agreement has been duly executed and
delivered by Buyer and (assuming due execution and delivery by the Company) this
Agreement constitutes a legal, valid and binding obligation of Buyer enforceable
against Buyer in accordance with its terms.




(h)

Buyer is acquiring the Shares solely for its own account for investment purposes
and not with a view to, or for offer or sale in connection with, any
distribution thereof. Buyer acknowledges that the Shares are not registered
under the Securities Act of 1933, as amended, or any state securities laws, and
that the Shares may not be transferred or sold except pursuant to the
registration provisions of the Securities Act of 1933, as amended or pursuant to
an applicable exemption therefrom and subject to state securities laws and
regulations, as applicable.  Buyer further acknowledges that the Shares shall
bear a restrictive legend as set forth in Section 4(b) herein.




(i)

The Buyer understands that the Securities are being offered and sold to him in
reliance on specific exemptions from the registration requirements of United
States federal and state securities laws and that the Company is relying in part
upon the truth and accuracy of, and the Buyer’s compliance with, the
representations, warranties, agreements, acknowledgments and





8




--------------------------------------------------------------------------------

 




understandings of the Buyer set forth herein in order to determine the
availability of such exemptions and the eligibility of the Buyer to acquire the
Securities.




(j)

Accredited Investor Status . The Buyer is an “accredited investor” as that term
is defined in Rule 501(a)(3) of Regulation D of the 1933 Act.




(k)

No governmental, administrative or other third party consents or approvals are
required by or with respect to Buyer in connection with the execution and
delivery of this Agreement and the consummation of the transactions contemplated
hereby.




(l)

There are no actions, suits, claims, investigations or other legal proceedings
pending or, to the knowledge of Buyer, threatened against or by Buyer that
challenge or seek to prevent, enjoin or otherwise delay the transactions
contemplated by this Agreement.




(m)

No broker, finder or investment banker is entitled to any brokerage, finder’s or
other fee or commission in connection with the transactions contemplated by this
Agreement based upon arrangements made by or on behalf of Buyer.




6.

Survival. All representations and warranties contained herein shall survive the
execution and delivery of this Agreement and the Closing hereunder.




7.

Indemnification. The Company shall indemnify Buyer and hold Buyer harmless
against and in respect of any and all losses, liabilities, damages, obligations,
claims, Encumbrances, costs and expenses (including, without limitation,
reasonable attorneys’ fees) incurred by Buyer resulting from any breach of any
representation, warranty, covenant or agreement made by the Company herein.
Buyer shall indemnify the Company and hold the Company harmless against and in
respect of any and all losses, liabilities, damages, obligations, claims,
encumbrances, costs and expenses (including, without limitation, reasonable
attorneys’ fees) incurred by the Company resulting from any breach of any
representation, warranty, covenant or agreement made by Buyer herein.




8.

83(b) Election. Buyer acknowledges that the issuance of the Shares pursuant to
this Agreement may have federal and state income tax consequences. If Buyer
makes a Section 83(b) election pursuant to Treasury Regulation 1.83-2 with
respect to any Shares, Buyer hereby covenants and agrees to furnish the Company
within thirty (30) days after the date hereof a copy of the election form filed
and with evidence that such election has been filed in a timely manner. Buyer
acknowledges that it is the sole responsibility of Buyer, and not the Company,
to file a timely election under Section 83(b) of the Code even if Buyer requests
the Company or its representatives to make such filing on behalf of Buyer.




9.

Further Assurances. Following the Closing, each of the parties hereto shall
execute and deliver such additional documents, instruments, conveyances and
assurances, and take such further actions as may be reasonably required to carry
out the provisions hereof and give effect to the transactions contemplated by
this Agreement.





9




--------------------------------------------------------------------------------

 






10.

Expenses. All costs and expenses incurred in connection with this Agreement and
the transactions contemplated hereby shall be paid by the party incurring such
costs and expenses.




11.

Notices. All notices, requests, consents, claims, demands, waivers and other
communications hereunder (each, a “Notice”) shall be in writing and addressed to
the Company at: Intelligent Buying, Inc., 400 Seventh Avenue, Brooklyn, NY
11215, Attn: President, with a copy (which shall not constitute notice) to
Costaldo Law Group P.C., 30 Wall Street, 8th Floor, New York, NY 10005, Attn:
Evan J. Costaldo, Esq., and to Buyer at 11 Sylvia Street, Newburgh, New York
12550. All Notices shall be delivered by personal delivery, nationally
recognized overnight courier (with all fees pre-paid), facsimile or e-mail of a
PDF document (with confirmation of transmission) or certified or registered mail
(in each case, return receipt requested, postage prepaid). Except as otherwise
provided in this Agreement, a Notice is effective only (a) upon receipt by the
receiving party, and (b) if the party giving the Notice has complied with the
requirements of this section.




12.

Entire Agreement. This Agreement constitutes the sole and entire agreement of
the parties to this Agreement with respect to the subject matter contained
herein, and supersedes all prior and contemporaneous understandings, agreements,
representations and warranties, both written and oral, with respect to such
subject matter.




13.

Successor and Assigns. This Agreement shall be binding upon and shall inure to
the benefit of the parties hereto and their respective successors and permitted
assigns. No party may assign any of its rights or obligations hereunder without
the prior written consent of the other parties hereto, which consent shall not
be unreasonably withheld or delayed.




14.

Headings. The headings in this Agreement are for reference only and shall not
affect the interpretation of this Agreement.




15.

Amendment and Modification; Waiver. This Agreement may only be amended, modified
or supplemented by an agreement in writing signed by each party hereto. No
waiver by any party of any of the provisions hereof shall be effective unless
explicitly set forth in writing and signed by the party so waiving. Except as
otherwise set forth in this Agreement, no failure to exercise, or delay in
exercising, any rights, remedy, power or privilege arising from this Agreement
shall operate or be construed as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.




16.

Severability. If any term or provision of this Agreement is invalid, illegal or
unenforceable in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other term or provision of this Agreement
or invalidate or render unenforceable such term or provision in any other
jurisdiction. Upon such determination that any term or other provision is
invalid, illegal or unenforceable, the parties hereto shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a mutually





10




--------------------------------------------------------------------------------

 




acceptable manner in order that the transactions contemplated hereby be
consummated as originally contemplated to the greatest extent possible.




17.

Governing Law; Submission to Jurisdiction. This Agreement shall be governed by
and construed in accordance with the internal laws of the State of New York
without giving effect to any choice or conflict of law provision or rule
(whether of the State of New York or any other jurisdiction). Any legal suit,
action or proceeding arising out of or based upon this Agreement or the
transactions contemplated hereby may be instituted in the federal courts of the
United States or the courts of the State of New York, in each case located in
the city of New York and County of Kings, and each party irrevocably submits to
the exclusive jurisdiction of such courts in any such suit, action or
proceeding. Service of process, summons, notice or other document by mail to
 such party’s address set forth herein shall be effective service of process for
any suit, action or other proceeding brought in any such court. The parties
irrevocably and unconditionally waive any objection to the laying of venue of
any suit, action or any proceeding in such courts and irrevocably waive and
agree not to plead or claim in any such court that any such suit, action or
proceeding brought in any such court has been brought in an inconvenient forum.




18.

Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall be deemed to be one
and the same agreement. A signed copy of this Agreement delivered by facsimile,
e-mail or other means of electronic transmission shall be deemed to have the
same legal effect as delivery of an original signed copy of this Agreement.










[remainder of page left intentionally blank]














11




--------------------------------------------------------------------------------

 







IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first written above.




 

COMPANY:

 

 

 

 

INTELLIGENT BUYING, INC.

 

 

 

 

 

 

 

By:

[intb_ex10z14002.gif] [intb_ex10z14002.gif]

 

Name:

PHILIP ROMANZI

 

Title:

Pres.

 

 

 

 

 

 

 

BUYER:

 

 

 

 

 

 

 

By:

 

 

[intb_ex10z14004.gif] [intb_ex10z14004.gif]

 

Name:

James Mansour


















































































[Signature Page to Restricted Stock Purchase Agreement]









